FILE COPY




                                  No. 07-13-00400-CR


Chris L. Vasquez                            §     From the 140th District Court of
 Appellant                                          Lubbock County
                                            §
v.                                                February 20, 2015
                                            §
The State of Texas                                Opinion by Justice Campbell
 Appellee                                   §



                                  J U D G M E N T

      Pursuant to the opinion of the Court dated February 20, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court is modified as set forth in the

opinion and affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo